Citation Nr: 0029095	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-13 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the veteran's claim of 
service connection for a right knee disability was denied.  

The veteran's claim for service connection for a right knee 
disability was originally denied by the RO in February 1978.  
VA did not notify the veteran of its decision at that time, 
therefore, the decision did not become final.  Thus, it is 
not subject to the rules regarding finality. See 38 U.S.C.A. 
§ 5104(a) (West 1991); 38 C.F.R. § 3.104(a) (2000); Best v. 
Brown, 10 Vet. App. 322, 325 (1997).


REMAND

The veteran states he injured his right knee in service and 
has had problems with this knee ever since.  Service medical 
records show that in March 1974 he received medical attention 
for an injury he sustained to his right knee that occurred 
while playing basketball.  His July 1975 report of medical 
history notes that he had or has swollen or painful joints.  
In September 1975 the veteran twisted his right knee and was 
assessed as having a mild sprain.  Postservice evidence 
includes a November 1977 hospital summary report that 
indicates the veteran injured his right knee while playing 
basketball and that an excision of the lower pole was 
performed on his right patella.  

VA has a statutory duty to assist the veteran with the facts 
pertinent to his claim  38 U.S.C.A. § 5107(a).  In this 
regard, VA regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In this case, a medical opinion is 
required which addresses the nature and etiology of the 
veteran's current right knee disability.  Such an opinion is 
particularly pertinent in this case in light of the veteran's 
post service right knee injury.  Accordingly, the veteran 
should be afforded a VA orthopedic examination which is 
thorough and which takes into account the veteran's record of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 
Vet. App. 127 (1993).  

In a February 1998 statement the veteran indicates he has 
been treated at the VAMC-Durham, N.C. since 1977.  A review 
of the claims file reveals that the only files requested by 
the RO were from July 1997 to April 1999.  Since these pre-
1997 VAMC records are within the Secretary's control, and 
could reasonably be expected to be part of the record, they 
are deemed to be constructively part of the record on appeal 
and must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. V. Derwinski, 2 Vet. App. 
611 (1992).  The duty to assist the veteran includes the 
obligation to obtain all pertinent medical records while a 
claim is pending.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Thus, any additional relevant medical records 
prior to July 1997 and after April 1999 should be secured on 
remand. 

As a final matter, the Board notes that additional medical 
evidence pertaining to the veteran's right knee was submitted 
to the RO after the issuance of the rating decision and 
statement of the case regarding this claim.  Pursuant to 
38 C.F.R. § 19.37(a), evidence received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated will be referred to the appropriate rating or 
authorization activity for review and disposition.  Thus, to 
ensure compliance with due process requirements, the RO 
should review this new evidence and any additional evidence 
it receives pursuant to this remand prior to readjudicating 
this claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment 
for his right knee since service.  The 
RO should then directly contact the 
sources and obtain all medical records 
that are not already on file, 
following the procedures of 
38 U.S.C.A. § 3.159 (2000), to include 
treatment records from the VAMC-
Durham, N.C., prior to July 1997.
 
2. The RO should provide the veteran with 
an orthopedic examination to determine 
the nature and etiology of his right 
knee condition.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  The examiner should be 
asked to review the evidence contained 
in the claims file, including the 
service medical records and a copy of 
this REMAND, in conjunction with the 
examination of the veteran.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current right 
knee disability is etiologically 
related to service and the complaints 
of right knee pain reported therein.  
The examiner should set forth in 
detail all findings that provide a 
basis for the opinion.

3. Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for a right knee disability 
taking into consideration all of the 
evidence of record.  If the benefit 
sought is denied, a new Supplemental 
Statement of the Case should be issued 
to the veteran and his accredited 
representative allowing a reasonable 
amount of time for a response.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



